TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2013



                                     NO. 03-12-00328-CV


                               In the Matter of M. O., Appellant




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the adjudication of

the juvenile court: IT IS THEREFORE considered, adjudged and ordered that the adjudication

of the juvenile court is in all things affirmed. It FURTHER appearing to the Court that

appellant has filed an affidavit of inability to pay costs, it is FURTHER ordered that no costs of

appeal be assessed against appellant; and that this decision be certified below for observance.